Title: From Benjamin Franklin to William Franklin: Journal of Negotiations in London, 22 March 1775
From: Franklin, Benjamin
To: Franklin, William


When Franklin at long last set sail for home, memories of the past months were churning inside him. He spent much of the voyage recounting, in the guise of a letter to his son, the events that had crowded upon him since the previous summer and particularly since early December. He had with him a mass of papers with which he documented his journal; the bulk of it is therefore reliable, but the rest is as he remembered it. He said himself that his recollection was fallible, and on some minor points it is contradicted by contemporary evidence. But in general we assume, having no reason to think otherwise, that his extremely specific details of dates, conversations, etc., are as accurate as if he had kept a diary.
His narrative is one of the most vivid that he ever wrote. He intended, at least in later years, to embody it in his autobiography; and the journal would certainly have stood comparison with the portions that he did complete. It deals with the immediate past and has the tang of that immediacy; the people in it come alive. Chatham, whom Franklin had long admired and never met; the Earl was aging and enfeebled, but still “carried with him unpremeditated,” in Chesterfield’s phrase, “the strength of thunder and the splendor of lightning.” Barclay and Fothergill, Quakers of good will, who engaged their American friend in earnest and sometimes heated discussions of the terms that they carried from him to those in power, and of the answers they brought back. Admiral Lord Howe, a complete stranger, who in the middle of this negotiation opened one of his own that appeared to be quite separate but turned out to be related. His sister, as charming a go-between as Franklin could have wished for. Baron Hyde, the former diplomat, trying to resolve a crisis that was beyond his diplomacy. Hopes rose, then collapsed, then rose again more feebly, until in the end the original negotiators, Barclay and Fothergill, came around to Franklin’s opinion at the start, that the government had never intended to make substantial concessions. Whether or not they were right, and they probably were, the journal offers a glimpse of the course that history might have taken.
Franklin began by sketching, in his “Hints,” the terms that he believed the colonies would accept; and his English collaborators carried them to members of the government. Which members? Dartmouth certainly, North probably, and others perhaps. Barclay said later that his version of the “Hints” was “shewn high, and consider’d to contain Matter worth Notice,” but he did not say whose opinion that was. The ministers remain as faceless to us as they were to Franklin. He had no way of knowing how much authority was behind the answers that reached him in early February, any more than he knew by what right Lord Howe, a few weeks later, announced himself as a potential peace commissioner and insisted that his “worthy friend” should be his companion. The American must have wondered how much was imaginary and how much real, but he was in a position where he did not need to commit himself to anything. His function was to wait and see whether concessions materialized and, if they did and he thought them acceptable, forward them to America.

The negotiators with whom he was dealing could not believe that this was his whole function. He must, they insisted, have been given the power to bargain; and they haggled with him as if he were a minister plenipotentiary. Barclay and Hyde and Howe tried to lubricate the haggling by suggestions of personal reward, the surest way they could have found to annoy him. When the Admiral even spoke of an immediate mark of favor, Franklin told him bluntly that such advance recognition of his services would destroy whatever influence he had with his countrymen. The implied comparison between British and American political mores seems to have been lost upon the Viscount.
The negotiations had two principal periods of activity, December and February. At the beginning of December Franklin, at Barclay’s and Fothergill’s request, drew up his “Hints”; some time during the month, in all likelihood, Barclay amended them and opened his own obscure search for a compromise; just after Christmas Howe requested and obtained from Franklin another set of proposals. In February the original “Hints” were answered, Barclay made his final effort to find acceptable new terms, and Howe had his brief dream of going to America as commissioner with Franklin at his side. By the beginning of March the last hope of a settlement had faded.
The fact that the negotiations dragged on so long is in itself revealing. Whoever was privy to them in Whitehall knew that British military preparations were accelerating, that the situation in Massachusetts was becoming more explosive by the day, and hence that the time for compromise would soon run out. Yet two months elapsed before Franklin received answers to his terms, and the idea of sending a commissioner seems to have been tossed around for weeks and then shelved. This record indicates that those who purported to speak for the administration felt no pressing interest in a settlement.
Franklin certainly gave them nothing to whet their interest. The two basic and closely related questions were whether Parliament had the authority to legislate on the internal affairs of the colonies, and to alter their charters at will. One of the “Hints” demanded an end to such legislation, and another demanded repeal of the Coercive Acts partly on the ground, as Franklin explained to Barclay and Fothergill, that charters were outside the jurisdiction of Parliament. Both demands were categorically refused, and the acceptance of some of his other points then became meaningless.
On essentials he could not bargain, for his countrymen would have rejected any compromising of substance for the sake of agreement. From the start he demanded what he conceived to be necessary, and the objection that the necessary was not feasible made no impression on him. He knew, if others did not, that he spoke only for himself. He seems to have been out of touch with the delegates at Philadelphia, and he formulated his initial terms almost a fortnight before he knew theirs. The arrival of their petition did not change his stand, and for good reason: he and they were in accord that the British government had only two choices, to surrender what it looked upon as fundamental, or to fight. Accept the American repudiation of all but a husk of Parliament’s old authority, was the word from Philadelphia, and unity would be re-established. Franklin said substantially the same thing.
Most British ears were closed to this message because surrender was beyond imagining. Even Chatham, pleading for a curtailment of Parliamentary power, was scarcely heard in the House of Lords; and the reason that Franklin imparted to his journal was that the peers were venal and stupid. He gave no hint of the possibility that they found curtailment unthinkable. Parliament, he had told Lord Dartmouth more than a year earlier, was powerless to exercise the authority that it claimed over the colonies; and success of the negotiations depended on whether the British accepted this idea. He came to recognize that they would not, but his account gives no sign of recognizing that they could not, bound as they were by their traditional concept of the relationship between Britain and America. “The two Countries have really no clashing Interests to differ about,” he told Mrs. Howe. “It is rather a Matter of Punctilio, which Two or Three reasonable People might settle in half an Hour.” He could scarcely have believed this light-hearted statement, but nowhere else does the journal show awareness of how much more than punctilio was involved. What comes through is London’s intransigence, unimaginative and stiff-necked. What does not come through is the fact that British necks as well as American were stiffened by principles.

The two sides by now were diametrically opposed, and neither grasped the other’s position or heard what the other was saying. Once meaningful communication broke down, the negotiators could not reopen it. Instead they juggled verbal formulae, talked of minor concessions, hoped for a commission to bridge the unbridgeable, as the only substitutes they could think of for a meeting of minds.
 

Dear Son
On board the Pensylvania Packet Capt. Osborne, bound to Philadia. March 22. 1775.
Having now a little Leisure for Writing, I will endeavour, as I promised you, to recollect what Particulars I can of the Negociations I have lately been concern’d in, with regard to the Misunderstandings between Great Britain and America.
During the Recess of the last Parliament, which had pass’d the severe Acts against the Province of the Massachusetts Bay, the Minority having been sensible of their Weakness as an Effect of their Want of Union among themselves, began to think seriously of a Coalition. For they saw in the Violence of these American Measures, if persisted in, a Hazard of Dismembring, Weakning, and perhaps Ruining, the British Empire. This inclin’d some of them to propose such an Union with each other as might be more respectable in the ensuing Session, have more Weight in Opposition, and be a Body out of which a new Ministry might easily be formed, should the ill Success of the late Measures, and the Firmness of the Colonies in resisting them make a Change appear necessary to the King. I took some pains to promote this Disposition, in Conversations with several of the principal among the Minority of both Houses, whom I beseech’d and conjur’d most earnestly, not to suffer by their little Misunderstandings so glorious a Fabric to be demolished by these Blunderers; and for their Encouragement, assur’d them, as far as my Opinions could give any Assurance, of the Firmness and Unanimity of America, the Continuance of which was what they had frequent Doubts of, and appeared extreamly apprehensive and anxious concerning it.
From the Time of the Affront given me at the Council Board in January 1774, I had never attended the Levee of any Minister. I made no Justification of my self from the Charges brought against me: I made no Return of the Injury by abusing my Adversaries; but held a cool sullen Silence, reserving my self to some future Opportunity; for which Conduct I had several Reasons not necessary here to specify. Now and then I heard it said, that the reasonable Part of the Administration were asham’d of the Treatment they had given me. I suspected that some who told me this, did it to draw from me my Sentiments concerning it, and perhaps my Purposes: But I said little or nothing upon the Subject. In the mean time their Measures with regard to New England failing of the Success that had been confidently expected, and finding themselves more and more embarrass’d, they began, (as it seems) to think of making use of me, if they could, to assist in disengaging them. But it was too humiliating to think of applying to me openly and directly; and therefore it was contriv’d to obtain what they could of my Sentiments thro’ others.
The Accounts from America during the Recess, all manifested that the Measures of Administration had neither divided nor intimidated the People there; that on the contrary they were more and more united and determined, and that a Nonimportation Agreement was likely to take place. The Ministry thence Apprehending, that this, by distressing the trading and manufacturing Towns, might influence votes against the Court in the Elections for a new Parliament, which were in course to come on the succeeding Year, suddenly and unexpectedly dissolv’d the old one, and ordered the Choice of a new one within the shortest time admitted by Law, before the Inconveniences of that Agreement could begin to be felt or produce any such Effect.
When I came to England in 1757, you may remember I made several Attempts to be introduc’d to Lord Chatham, (at that time first Minister) on Account of my Pensilvania Business, but without Success. He was then too great a Man, or too much occupy’d in Affairs of greater Moment. I was therefore oblig’d to content my self with a kind of non-apparent and un-acknowledg’d Communication thro’ Mr. Potter and Mr. Wood his Secretaries, who seem’d to cultivate an Acquaintance with me by their Civilities, and drew from me what Information I could give relative to the American War, with my Sentiments occasionally on Measures that were proposed or advised by others. I afterwards considered Mr. Pitt as an Inaccessible: I admired him at a distance, and made no more Attempts for a nearer Acquaintance. I had only once or twice the Satisfaction of hearing thro’ Lord Shelburne and I think Lord Stanhope that he did me the honour of mentioning me sometimes as a Person of respectable Character.
But towards the End of August last, returning from Brighthelmstone, I called to visit my Friend Mr. Sargent at his Seat, Halsted, in Kent, agreable to a former Engagement. He let me know, that he had promised to conduct me to Lord Stanhope’s at Chevening, who expected I would call on him when I came into that Neighbourhood. We accordingly waited on Lord Stanhope that Evening, who told me Lord Chatham desired to see me; and that Mr. Sargent’s House where I was to lodge, being in the way, he would call for me there the next Morning and carry me to Hayes. This was done accordingly. That truly great Man Lord Chatham receiv’d me with abundance of Civility, enquired particularly into the Situation of Affairs in America, spoke feelingly of the Severity of the late Laws against the Massachusetts, gave me some Account of his Speech in Opposing them and express’d great Regard and Esteem for the People of that Country, who he hop’d would continue firm and united in defending by all peaceable and legal Means their constitutional Rights. I assur’d him that I made no doubt they would do so; which he said he was pleas’d to hear from me, as he was sensible I must be well acquainted with them. I then took occasion to remark to him, that in former Cases great Empires had crumbled first at their Extremities from this Cause, that Countries remote from the Seat and Eye of Government which therefore could not well understand their Affairs for want of full and true Information, had never been well governed, but had been oppress’d by bad Governors, on Presumption that Complaint was difficult to be made and supported against them at such a Distance. Hence such Govrs. had been encouraged to go on, till their Oppressions became intolerable. But that this Empire had happily found and long been in the Practice of a Method, whereby every Province was well governed, being trusted in a great Measure with the Government of itself, and that hence had arisen such Satisfaction in the Subjects, and such Encouragement to new Settlements, that had it not been for the late wrong politicks, (which would have Parliament to be omnipotent, tho’ it ought not to be so unless it could at the same time be omniscient) we might have gone on extending our Western Empire adding Province to Province as far as the South Sea. That I lamented the Ruin which seemed impending over so fine a Plan, so well adapted to make all the Subjects of the greatest Empire happy; and I hoped that if his Lordship with the other great and wise Men of this Nation would unite and exert themselves; it might yet be rescu’d out of the mangling Hands of the present Set of Blundering Ministers, and that the Union and Harmony between Britain and her Colonies so necessary to the Welfare of both might be restored. He replied with great Politeness, that my Idea of extending our Empire in that Manner, was a sound one, and worthy of a great, benevolent and comprehensive Mind. He wish’d with me for a good Understanding among the different Parts of the Opposition here, as a Means of restoring the ancient Harmony of the two Countries, which he most earnestly desir’d; but he spoke of the Coalition of our domestick Parties as attended with Difficulty, and rather to be desired than expected.
He mention’d an Opinion prevailing here that America aim’d at setting up for itself as an independent State; or at least to get rid of the Navigation Acts. I assur’d him, that having more than once travelled almost from one end of the Continent to the other and kept a great Variety of Company, eating drinking and conversing with them freely, I never had heard in any Conversation from any Person drunk or sober, the least Expession of a Wish for a Separation, or Hint that such a Thing would be advantageous to America. And as to the Navigation Act, the main material Part of it, that of carrying on the Trade in British or Plantation Bottoms excluding foreign Ships from our Ports, and navigating with ¾ British Seamen, was as acceptable to us as it could be to Britain. That we were even not against Regulations of the General Commerce by Parliament provided such Regulations were bona fide for the Benefit of the whole Empire, not for the small Advantage of one Part to the great Injury of another such as the obliging our Ships to call in England with our Wine and Fruit from Portugal or Spain; the restraint on our Manufactures, in the Woolen and Hatmaking Branches, the Prohibiting of Slitting Mills, Steel Works, &c. He allow’d that some Amendment might be made in those Acts; but said those relating to the Slitting Mills, trip Hammers and Steel Works, were agreed to by our Agents in a Compromise on the Opposition made here to abating the Duty. In fine he express’d much Satisfaction in my having call’d upon him, and particularly in the Assurances I had given him that America did not aim at Independence, adding that he should be glad to see me again as often as might be; I said I should not fail to avail myself of the Permission he was pleas’d to give me of waiting upon his Lordship occasionally, being very sensible of the Honour, and of the great Advantage and Improvement I should reap from his instructive Conversation, which indeed was not a meer Compliment.

The new Parliament was to meet the 29th of November. About the Beginning of that Month, being at the Royal Society, Mr. Raper one of our Members told me there was a certain Lady who had a Desire of Playing with me at Chess, fancying she could beat me, and had requested him to bring me to her: it was, he said, a Lady with whose Acquaintance he was sure I should be pleas’d, a Sister of Lord Howe’s, and he hop’d I would not refuse the Challenge. I said I had been long out of Practice, but would wait upon the Lady when he and she should think fit. He told me where her House was, and would have me call soon and without farther Introduction, which I undertook to do; but thinking it a little awkward, I postpon’d it; and on the 30th meeting him again at the Feast of the Society Election, being the Day after the Parliament met, he put me in Mind of my Promise, and that I had not kept it, and would have me name a Day when he said he would call for me and conduct me. I nam’d the Friday following. He call’d accordingly. I went with him, play’d a few Games with the Lady, whom I found of very sensible Conversation and pleasing Behaviour, which induc’d me to agree most readily to an Appointment for another Meeting a few Days after, tho’ I had not the least Apprehension that any political Business could have any Connection with this new Acquaintance.
On the Thursday preceding this Chess Party, Mr. David Barclay call’d on me to have some Discourse concerning the Meeting of Merchants to petition Parliament. When that was over, he spoke of the dangerous Situation of American Affairs, the Hazard that a Civil War might be bro’t on by the present Measures, and the great Merit that Person would have, who could contrive some Means of preventing so terrible a Calamity, and bring about a Reconciliation. He was then pleas’d to add, that he was persuaded, from my Knowledge of both Countries, my Character and Influence in one of them, and my Abilities in Business, no Man had it so much in his Power as myself. I naturally answer’d, that I should certainly be very happy if I could in any degree be instrumental in so good a Work; but that I saw no Prospect of it: For that tho’ I was sure the Americans were always willing and ready to agree upon any equitable Terms, yet I thought an Accommodation impracticable unless both sides wish’d it, and by what I could judge from the Proceedings of the Ministry, I did not believe they had the least Disposition towards it; that they rather wish’d to provoke the N E. People into an open Rebellion, which might justify a military Execution, and thereby gratify a grounded Malice which I conceived to exist here against the Whigs and Dissenters of that Country. Mr. Barclay apprehended I judg’d too hardly of the Ministers; he was persuaded they were not all of that Temper, and he fancy’d they would be very glad to get out of their present Embarrasment on any Terms, only saving the Honour and Dignity of Government. He wish’d therefore that I would think of the Matter, and he would call again and converse with me farther upon it. I said I would do so, as he requested it, but I had no Opinion of its answering any Purpose. We parted upon this. But two Days after I receiv’d a Letter from him, inclos’d in a Note from Dr. Fothergill, both which follow.


Here insert the Letters of Dec. 3. No. 1, 2.
<Barclay invites him to a meeting tomorrow with Fothergill, who seconds the invitation.>

The Time thus appointed was the Evening of the Day on which I was to have my second Chess Party with the agreable Mrs. Howe, whom I met accordingly. After Playing as long as we lik’d, we fell into a little Chat, partly on a Mathematical Problem, and partly about the new Parliament then just met, when she said, “And what is to be done with this Dispute between Britain and the Colonies? I hope we are not to have a Civil War. They should kiss and [be] Friends, says I, what can they do better? Quarrelling can be of Service to neither but is Ruin to both. I have often said, says she, that I wish’d Government would employ you to settle the Dispute for ’em. I am sure no body could do it so well. Don’t you think that the thing is practicable? Undoubtedly, Madam, if the Parties are dispos’d to Reconciliation; for the two Countries have really no clashing Interest to differ about. It is rather a Matter of Punctilio, which Two or three reasonable People might settle in half an Hour. I thank you for the good Opinion you are pleas’d to express of me: But the Ministers will never think of employing me in that good Work, they chuse rather to abuse me. Ay, says She, they have behav’d shamefully to you. And indeed some of them are now asham’d of it themselves.” I look’d upon this as accidental Conversation, thought no more of it, and went in the Evening to the appointed Meeting at Dr. Fothergill’s, where I found Mr. Barclay with him.
The Doctor expatiated feelingly on the Mischiefs likely to ensue from the present Difference, the Necessity of accommodating it, and the great Merit of being instrumental in so good a Work; concluding with some Compliments to me, that no body understood the Subject so thoroughly and had a better Head for Business of the kind; that it seem’d therefore a Duty incumbent on me, to do every thing I could to accomplish a Reconciliation. And that as he had with Pleasure heard from D. Barclay that I had promis’d to think of it, he hop’d I had put Pen to Paper, form’d some Plan for Consideration and brought it with me. I answer’d that I had form’d no Plan; as the more I thought of the Proceedings against the Colonies, the more satisfy’d I was, that there did not exist the least Disposition in the Ministry to an Accommodation; that therefore all Plans must be useless. He said I might be mistaken; That whatever was the Violence of some, he had reason, good reason, to believe others were differently dispos’d; and that if I would draw a Plan which we three upon considering should judge reasonable, it might be made use of, and answer some good Purpose, since he believ’d that either himself or D. Barclay, could get it communicated to some of the most moderate among the Ministers, who would consider it with Attention and what appear’d reasonable to us, two of us being Englishmen, might appear so to them. As they both urg’d this with great Earnestness, and when I mention’d the Impropriety of my doing any thing of the kind at the time we were in daily Expectation of hearing from the Congress, who undoubtedly would be explicit on the Means of Restoring a good Understanding, they seem’d impatient, alledging that it was uncertain when we should receive the Result of the Congress, and what it would be, that the least Delay might be dangerous, that additional Punishments for New England were in Contemplation, and Accidents might widen the Breach, and make it irreparable, therefore something preventive could not be too soon thought of and apply’d: I was therefore finally prevail’d with to promise Doing what they desir’d, and to meet them again on Tuesday Evening at the same Place, and bring with me something for their Consideration.
Accordingly, at the Time, I met with them, and produc’d the following Paper;


Here insert the HINTS &c.
In reading this Paper a second time I gave my Reasons at length for each Article.
On the first I observ’d, that when the Injury was done, Britain had a Right to Reparation and would certainly have had it on Demand, as was the Case when Injury was done by Mobs in the time of the Stamp Act; or she might have a Right to return an equal Injury, if she rather chose to do that; but she could not have a Right both to Reparation and to return an equal Injury, much less had she a Right to return the Injury ten or twenty fold, as she had done by blocking up the Port of Boston. All which extra Injury ought in my Judgment to be repair’d by Britain. That therefore if Paying for the Tea was agreed to by me, as an Article fit to be propos’d, it was merely from a Desire of Peace, and in Compliance with their Opinion express’d at our first Meeting, that this was a sine qua non, that the Dignity of Britain requir’d it, and that if this were agreed to, every thing else would be easy. This Reasoning was allow’d to be just; but still the Article was thought necessary to stand as it did.
On the 2d. That the Act should be repeal’d as having never answer’d any good Purpose, as having been the Cause of the present Mischief, and never likely to be executed. That the Act being considered as unconstitutional by the Americans, and what the Parliament had no Right to make, they must consider all the Money extorted by it as so much wrongfully taken, and of which therefore Restitution ought to be made; and the rather as it would furnish a Fund out of which the Payment for the Tea destroy’d might best be defrayed. The Gentlemen were of Opinion, that the first Part of this Article viz. the Repeal might be obtain’d, but not the refunding Part, and therefore advis’d striking that out: But as I thought it just and right, I insisted on its standing.
On the 3d and 4th Articles I observ’d we were frequently charg’d with Views of abolishing the Navigation Act. That in truth, the Parts of it which were of most Importance to Britain, as tending to increase its naval Strength; viz. those restraining the Trade to be carried on only in Ships belonging to British Subjects, navigated by at least ¾ British or Colony Seamen, &c. were as acceptable to us as they could be to Britain, since we wish’d to employ our own Ships in preference to Foreigners, and had no Desire to see foreign Ships enter our Ports. That indeed the obliging us to land some of our Commodities in England before we could cary them to foreign Markets, and forbidding our Importation of some Goods directly from foreign Countries, we thought a Hardship, and a greater Loss to us than Gain to Britain, and therefore proper to be repeal’d: But as Britain had deem’d it an equivalent for her Protection, we had never apply’d or propos’d to apply for such Repeal. And if they must be continu’d, I thought it best, (since the Power of Parliament to make them was now disputed) that they should be re-enacted in all the Colonies, which would demonstrate their Consent to them. And then, if as in the 6th Article, all the Duties arising on them were to be collected by Officers appointed and salaried in the respective Governments, and the Produce paid into their Treasuries, I was sure the Acts would be better and more faithfully executed, and at much less Expence and one Great Source of Misunderstanding removed, between the two Countries, viz. the Calumnies of low Officers appointed from home, who were forever abusing the People of the Country to Government, to magnify their own Zeal, and recommend themselves to Promotion. That the Extension of the Admiralty Jurisdiction so much complain’d of would then no longer be necessary. And that besides its being the Interest of the Colonies to execute those Acts, which is the best Security, Government might be satisfy’d of its being done, from Accounts to be sent home by the Naval Officers of the 4th Article. The Gentlemen were satisfy’d with these Reasons and approv’d the 3d and 4th Articles; so they were to stand.
The 5th they apprehended would meet with Difficulty. They said That restraining Manufactures in the Colonies was a favourite Idea here; and therefore they wish’d that Article to be omitted, as the proposing it would alarm, and hinder perhaps the considering and granting others of more Importance: But as I insisted on the Equity of allowing all Subjects in every Country to make the most of their natural Advantages, they desired I would at least alter the last Word from repealed to reconsidered, which I comply’d with.

In maintaining the 7th Article (which was at first objected to, on the Principle that all under the Care of Government should pay towards the Support of it,) my Reasons were, that if every distinct Part of the King’s Dominions supported its own Government in time of Peace, it was all that could justly be required of it; that all the old or confederated Colonies had done so from their beginning; that their Taxes for that purpose were very considerable; that new Countries had many public Expences which old ones were free from, the Works being done to their Hands by their Ancestors, such as making Roads and Bridges, erecting Churches, Courthouses, Forts Quays, and other Publick Buildings, founding Schools and Places of Education, Hospitals and Almshouses, &c. &c. that the voluntary and the legal Subscriptions and Taxes for such Purposes taken together amounted to more than was paid by equal Estates in Britain. That it would be best for Britain on two Accounts, not to take Money from us as Contribution to its public Expence in time of Peace, first, for that just so much less would be got from us in Commerce, since all we could spare was already gain’d from us by Britain in that Way and secondly, that coming into the Hands of British Ministers, accustomed to Prodigality of Publick Money, it would be squandered and dissipated, answering no good general purpose. That if we were to be taxed towards the Support of Government in Britain, as Scotland has been since the Union, we ought then to be allow’d the same Privileges in Trade as she has been allow’d. That if we are call’d upon to give to the Sinking Fund, or for lessening the National Debt, Ireland ought to be likewise called upon, and both they and we, if we gave, ought to have some Means established of enquiring into the Application, and securing a Compliance with the Terms on which we should grant. That British Ministers would perhaps )not like our meddling with such Matters; and that hence might arise new Causes of Misunderstanding. That upon the whole therefore I thought it best on all sides, that no Aids should be asked or expected from the Colonies in Time of Peace; that it would then be their Interest to grant bountifully, and exert themselves vigorously in time of War, the sooner to put an End to it. That Specie was not to be had to send to England in Supplies, but the Colonies could carry on War with their own Paper Money, which would pay Troops, and for Provisions, Transports, Carriages, Clothing, Arms, &c. so This 7th Article was at length agreed to without farther Objection.
The 8th. the Gentlemen were confident would never be granted. For the whole World would be of Opinion that the King who is to defend all Parts of his Dominions should have of course a Right to place his Troops where they might best answer that purpose. I supported the Article upon Principles equally important in my Opinion to Britain as to the Colonies: For that if the King could bring into one Part of his Dominions, Troops rais’d in any other Part of them, without the Consent of the Legislature of the Part to which they were brought, he might bring Armies rais’d in America into England without Consent of Parliament, which probably would not like it, as a few Years since they had not lik’d the Introduction of the Hessians and Hanoverians, tho’ justified by the Supposition of its being a Time of Danger. That if there should be at any time a real Occasion for British Troops in America, there was no doubt of obtaining the Consent of the Assemblies there: and I was so far from being willing to drop this Article, that I thought I ought to add another requiring all the present Troops to be withdrawn, before America could be expected to treat or agree upon any Terms of Accommodation; as what they should now do of that kind might be deem’d the Effect of Compulsion, the Appearance of which ought as much as possible to be avoided, since those reasonable things might be agreed to where the Parties seem’d at least to act freely, which would be strongly refus’d under Threats or the Semblance of Force. That the withdrawing the Troops was therefore necessary to make any Treaty or Agreement durably binding on the Part of the Americans since Proof of having acted under Force would invalidate any Agreement. And it could be no Wonder that we should insist on the Crown’s having no Right to bring a standing Army among us in time of Peace, when we saw now before our Eyes a striking Instance of the Ill Use to be made of it, viz. to distress the King’s Subjects in different Parts of his Dominions, one Part after the other, into a Submission to arbitrary Power, which was the avowed Design of the Army and Fleet now plac’d at Boston. Finding me obstinate, the Gentlemen consented to let this stand but did not seem quite to approve of it. They wish’d they said to have this a Paper or Plan that they might show, as containing the Sentiments of considerate Impartial Persons, and such as they might as Englishmen support, which they thought could not well be the case with this Article.
The 9th Article was so drawn in Compliance with an Idea of Dr. Fothergill’s started at our first Meeting, viz. That Government here would probably not be satisfied with the Promise of voluntary Grants in time of War from the Assemblies, of which the Quantity must be uncertain; that therefore it would be best to proportion them in some Way to the Shillings in the Pound rais’d in England; but how such Proportion could be ascertained he was at a Loss to contrive, and I was desired to consider it. It had been said, too, that Parliament was become jealous of the Right claimed and heretofore used by the Crown, of raising Money in the Colonies without parliamentary Consent, and therefore since we would not pay Parliamentary Taxes, future Requisitions must be made with Consent of Parliament and not otherwise. I wondered that the Crown should be willing to give up that separate Right, but had no Objection to its limiting itself, if it thought proper: so I drew the Article accordingly, and contrived to proportion the Aid by the Tax of the last Year of Peace. And since it was thought that the Method I should have liked best, would never be agreed to, viz. a Continental Congress to be call’d by the Crown, for answering Requisitions and proportioning Aids; I chose to leave Room for voluntary Additions by the separate Assemblies, that the Crown might have some Motive for calling them together and Cultivating their Good Will, and they have some Satisfaction in showing their Loyalty and their Zeal in the common Cause, and an Opportunity of manifesting their Disapprobation of a War if they did not think it a just one. This Article therefore met with no Objection from them, and I had another Reason for liking it, viz. that the View of the Proportion to be given in time of War, might make us the more frugal in time of Peace.
For the 10th Article, I urg’d the Injustice of seizing that Fortress, (which had been built at an immense Charge by the Province for the Defence of their Port against national Enemies) and turning it into a Citadel for awing the Town, restraining their Trade, blocking up their Port, and depriving them of their Privileges. That a great deal had been said of their Injustice in destroying the Tea; but here was a much greater Injustice uncompensated, that Castle having cost the Province £300,000. And that such a Use made of a Fortress they had built, would not only effectually discourage every Colony from ever building another, and thereby leave them more expos’d to foreign Enemies, but was a good Reason for their insisting that the Crown should never erect any hereafter in their Limits without the Consent of their Legislatures. The Gentlemen had not much to say against this Article; but thought it would hardly be admitted.
The 11th Article it was thought would be strongly objected to; that it would be urged we the old Colonists could have nothing to do with the Affairs of Canada, whatever we had with those of the Massachusetts; that it would be considered as an officious Meddling merely to disturb Government; and that some even of the Massachuset Acts were tho’t by Administration to be Improvements of that Government, viz. those altering the Appointment of Counsellors, the Choice of Jurymen, and the Forbidding of Town-Meetings. I reply’d, that we having assisted in the Conquest of Canada, at a great Expence of Blood and Treasure, had some Right to be considered in the Settlement of it. That the Establishing an arbitrary Government on the back of our Settlements might be dangerous to us all; and that loving Liberty ourselves, we wish’d it to be extended among Mankind, and to have no Foundation for future Slavery laid in America. That as to Amending the Massachusetts Government, tho’ it might be shown that every one of these pretended Amendments were real Mischiefs, yet that Charters being Compacts between two Parties, the King and the People, no Alteration could be made in them even for the better, but by Consent of both Parties. That the Parliament’s Claim and Exercise of a Power to alter our Charters which had always been deem’d irrevocable but for Forfeiture, and to alter Laws made in pursuance of those Charters which had received the Royal Approbation, and thenceforth deemed fix’d and unchangeable but by the Powers that made them, had render’d all our Constitutions uncertain, and set us quite afloat. That as by claiming a Right to tax us ad libitum, they depriv’d us of all Property; so by this Claim of altering our Laws and Charters, at will, they depriv’d us of all Privilege and Right whatever, but what we should hold at their Pleasure. That this was a Situation we could not be in, and must risque Life and every thing rather than submit to it. So this Article remained.
The 12th Article I explain’d, by acquainting the Gentlemen, with the former Situation of the Judges in most Colonies, viz. that they were appointed by the Crown and paid by the Assemblies. That the Appointment being during the Pleasure of the Crown, the Salary had been during the Pleasure of the Assembly. That when it has been urg’d against the Assemblies that their making Judges dependent on them for their Salaries, was aiming at an undue Influence over the Courts of Justice; the Assemblies usually reply’d, that making them dependent on the Crown for Continuance in their Places, was also retaining an Undue Influence over those Courts; and that one undue Influence was a proper Balance for the other, but that whenever the Crown would consent to Acts making the Judges during good Behaviour, the Assemblies would at the same time grant their Salaries to be permanent during their Continuance in Office. This the Crown has however constantly refused. And this equitable Offer is now again here proposed; the Colonies not being able to conceive, why their Judges should not be render’d as independent as those in England. That on the contrary the Crown now claim’d to make the Judges in the Colonies dependent on its Favour for both Place and Salary, both to be continu’d at its Pleasure. This the Colonies must oppose as inequitable, as putting both the Weights into one of the Scales of Justice. If therefore the Crown does not chuse to commission the Judges during good Behaviour, with equally permanent Salaries, the Alternative is propos’d, that the Salaries continue to be paid during the Pleasure of the Assemblies as heretofore. The Gentlemen allow’d this Article to be reasonable.
The 13th was objected to, as nothing was generally tho’t more reasonable here, than that the King should pay his own Governor, in order to render him independent of the People, who otherwise might aim at influencing him against his Duty by occasionally witholding his Salary. To this I answer’d, that Governors sent to the Colonies were often Men of no Estate or Principle, who came merely to make Fortunes, and had no natural Regard for the Country they were to govern. That to make them quite independent of the People, was to make them careless of their Conduct whether it was beneficial or mischievous to the Publick, and giving a Loose to their Rapacious and oppressive Dispositions. That the Influence supposed could never extend to operate any thing prejudicial to the King’s Service or the Interest of Britain; since the Governor was bound by a Set of particular Instructions, which he had given Surity to observe; and all the Laws he assented to were subject to be repeal’d by the Crown if found improper. That the Payment of the Salaries by the People was more satisfactory to them, as it was productive of a good Understanding, and mutual good Offices between Governor and Governed, and therefore the Innovation lately made in that respect at Boston and New York had in my Opinion better be laid aside. So this Article was suffered to remain.

But the 14th was thought totally inadmissible. The Monopoly of the American Commerce could never be given up, and the Proposing it would only given Offence without answering any good Purpose. I was therefore prevail’d on to strike it wholly out.
The 15th was readily agreed to.
The 16th it was thought would be of little consequence if the Duties were given to the Colony Treasuries.
The 17th it was thought could hardly be obtain’d, but might be try’d.
Thus having gone thro’ the whole, I was desired to make a fair Copy for Dr. Fothergill, who now inform’d us, that having an Opportunity of seeing daily Lord Dartmouth, of whose good Disposition he had a high Opinion, he would communicate the Paper to him, as the Sentiments of considerate Persons who wish’d the Welfare of both Countries. Suppose, says Mr. B. I were to show this Paper to Lord Hyde? Would there be any thing amiss in so doing? He is a very knowing Man, and tho’ not in the Ministry properly speaking, he is a good deal attended to by them. I have some Acquaintance with him, we converse freely sometimes and perhaps if he and I were to talk these Articles over, and I should communicate to him our Conversation upon them some Good might arise out of it. Dr. Fothergil had no Objection; and I said I could have none. I knew Lord Hyde a little, and had an Esteem for him. I had drawn the Paper up at their Request, and it was now theirs to do with it what they pleas’d. Mr. B. then propos’d that I should send the fair Copy to him, which after making one for Dr. F. and one for himself, he would return me. Another Question then arose, whether I had any Objection to their mentioning that I had been consulted. I said, none that related to myself; but it was my Opinion, if they wish’d any Attention paid to the Propositions, it would be better not to mention me; the Ministry having, as I conceiv’d, a Prejudice against me and every thing that came from me. They said, on that Consideration it might be best not to mention me, and so it was concluded. For my own part, I kept this whole Proceeding a dead Secret: But I soon after found that it had taken Air by some means or other.
Being much interrupted the Day following I did not copy and send the Paper. The next Morning I receiv’d a Note from Mr. B. pressing to have it before 12 o Clock. [In the margin: No. 3, Dec. 8.] I accordingly sent it to him.
Three Days after I receiv’d a Note from him on some other Business, at the Conclusion of which he says … <that he met a nobleman who, on his way to discuss the matter with another peer, commented that he saw some light in it.> [In the margin: No 4. Dec. 11. put these two at Bottom as a Note.] The Person so met and accompany’d by Mr. B. I understood to be Lord Hyde, going either to Lord Dartmouth’s or Lord North’s, I knew not which.
In the Week following arriv’d the Proceedings of the Congress which had been long and anxiously expected both by the Friends and Adversaries of America. The first Impression made by them on People in general was greatly in our favour. Administration seem’d to be stagger’d, were impatient to know whether the Petition mention’d in the Proceedings was come to my Hands, and took a round-about Method of obtaining that Information, by getting a ministerial Merchant a known Intimate of the Sollr Genr. to write me a Letter importing that he heard I had receiv’d such a Petition, that I was to be attended in presenting it by the Merchants, and begging to know the Time, that he might “attend on so important an Occasion, and give his Testimony to so good a Work.” Before these Proceedings arriv’d it had been given out, that no Petition from the Congress could be receiv’d, as they were an illegal Body: But the Secretary of State after a Days Perusal, during which a Council was held, told us it was a decent and proper Petition, and chearfully undertook to present it to his Majesty, who, he afterwards assur’d us, was pleased to receive it very graciously, and to promise to lay it, as soon as they met, before his two Houses of Parliament; and we had reason to believe that at that time, the Petition was intended to be made the Foundation of some Change of Measures; but that purpose, if such there were, did not long continue.
About this time I receiv’d a Letter from Mr. Barclay, then at Norwich, dated Dec. 18, expressing his Opinion, that it might be best to postpone taking any farther Steps in the Affair of procuring a Meeting and Petition of the Merchants, (on which we had had several Consultations) till after the Holidays, thereby to give the Proceedings of the Congress more time to work upon Men’s Minds; adding … <that the ministry may, upon reflection, come to see value in the “Hints”; Lord Hyde wishes that they may prove beneficial to both sides.> On the 22d Mr. B. was come to town when I din’d with him, and learnt that Lord H. tho’t the Propositions too hard.
On the 24th, I receiv’d the following Note from a considerable Merchant in the City, viz. Mr. William Neate presents, &c.



Here insert it [in the margin: No 5] <Neate inquires about the rumor that Franklin’s influence with Lord North has procured a settlement that accords with the wishes of the late Congress.>
My Answer was to this Effect, that I should be very happy to be able to inform him that the Report he had heard, had some Truth in it; but I could only assure him that I knew nothing of the Matter. Such Reports however were confidently circulated, and had some Effect in recovering the Stocks, which had fallen 3 or 4 Per Cent.
On Christmas Day, visiting Mrs. Howe, she told me as soon as I came in, that her Brother Lord Howe wish’d to be acquainted with me; that he was a very good Man, and she was sure we should like each other. I said I had always heard a good Character of Lord Howe, and should be proud of the Honour of being known to him. He is but just by, says she; will you give me Leave to send for him? By all means, Madam, if you think proper. She rang for a Servant, wrote a Note, and Lord H. came in a few Minutes.
After some extreamly polite Compliments as to the general Motives for his desiring an Acquaintance with me, he said he had a particular one at this time, viz. the alarming Situation of our Affairs with America, which no one he was persuaded understood better than myself; that it was the Opinion of some Friends of his, that no Man could do more towards reconciling our Differences than I could if I would undertake it; that he was sensible I had been very ill treated by the Ministry but he hop’d that would not be consider’d by me in the present case: that he himself, tho’ not in Opposition, had much disapprov’d of their Conduct towards me; that some of them he was sure were asham’d of it, and sorry it had happen’d, which he suppos’d must be sufficient to abate Resentment in a great and generous Mind; that if he were himself in Administration, he should be ready to make me ample Satisfaction which he was persuaded would one day or other be done; that he was unconnected with the Ministry except by some personal Friendships, wish’d well however to Government was anxious for the general Welfare of the whole Empire, and had a particular Regard for New England which had shown a very endearing Respect to his Family; That he was merely an independent Member of Parliament, desirous of doing what Good he could agreeable to his Duty in that Station; that he therefore had wish’d for an Opportunity of obtaining my Sentiments on the Means of Reconciling our Differences, which he saw must be attended with the most mischievous Consequences if not speedily accommodated; that he hop’d his Zeal for the public Welfare, would with me excuse the Impertinence of a mere Stranger, who could have otherwise no reason to expect, or right to request me to open my Mind to him on these Topics; but he did conceive that if I would indulge him with my Ideas of the Means proper to bring about a Reconciliation, it might be of some Use; that perhaps I might not be willing myself to have any direct Communication with this Ministry on this Occasion; that I might likewise not care to have it known that I had any indirect Communication with them, till I could be well assur’d of their good Dispositions; that being himself upon no ill Terms with them, he thought it not impossible that he might by conveying my Sentiments to them and theirs to me, be a means of bringing on a good Understanding without committing either them or me, if his Negociation should not succeed. And that I might rely on his keeping perfectly secret every thing I should wish to remain so.
Mrs. Howe here offering to withdraw, whether of herself, or from any Sign by him, I know not, I begg’d she might stay, as I should have no Secret in a Business of this Nature that I could not freely confide to her Prudence. Which was Truth; for I had never conceiv’d a higher Opinion of the Discretion and excellent Understanding of any Woman on so short an Acquaintance. I added that tho’ I had never before the Honour of being in his Lordship’s Company, his Manner was such as had already engag’d my Confidence and would make me perfectly easy and free in communicating myself to him. I begg’d him in the first Place to give me Credit for a sincere Desire of healing the Breach between the two Countries; that I would chearfully and heartily do every thing in my small Power to accomplish it; but that I apprehended from the King’s Speech, and from the Measures talk’d of as well as those already determin’d on, no Intention or Disposition of the kind existed in the present Ministry, and therefore no Accommodation could be expected till we saw a Change. That as to what his Lordship mentioned of the personal Injuries done me, those done my Country were so much greater that I did not think the others at this time worth mentioning; that besides it was a fix’d Rule with me not to mix my private Affairs with those of the publick; that I could join with my personal Enemy in serving the Publick, or, when it was for its Interest, with the Publick in serving that Enemy.
These being my Sentiments, his Lordship might be assur’d that no private Considerations of the kind should prevent my being as useful in the present Case as my small Ability would permit. He appear’d satisfy’d and pleased with these Declarations, gave it me as his sincere Opinion, that some of the Ministry were extreamly well dispos’d to any reasonable Accommodation, preserving only the Dignity of Government: and he wish’d me to draw up in Writing some Propositions containing the Terms on which I conceived a good Understanding might be obtained and established, and the Mode of Proceeding to accomplish it, which Propositions as soon as prepared we might meet to consider, either at his House or at mine, or where I pleas’d: but as his being seen at my House or me at his, might he thought occasion some Speculation, it was concluded to be best to meet at his Sister’s who readily offered her House for the purpose, and where there was a good Pretence with her Family and Friends for my being often seen, as it was known we play’d together at Chess. I undertook accordingly to draw up something of the kind, and so for that time we parted agreeing to meet at the same place again on the Wednesday following.
I din’d about this time by Invitation with Governor Pownall. There was no Company but the Family, and after Dinner we had a tete-a-tete. He had been in the Opposition; but was now about making his Peace, in order to come into Parliament upon ministerial Interest, which I did not then know. He told me what I had before been told by several of Lord North’s Friends, that the American Measures were not the Measures of that Minister, nor approved by him; that on the contrary he was well dispos’d to promote a Reconciliation upon any Terms honourable to Government; that I had been look’d upon as the great Fomenter of the Opposition in America, and as great an Adversary to any Accommodation; that he, Govr. P. had given a different Account of me, and had told his Lordp. that I was certainly much misunderstood: From the Govrs. farther Discourse I collected that he wish’d to be employ’d as an Envoy or Commissioner to America to settle the Differences and to have me with him; but as I apprehended there was little Likelihood that either of us should be so employ’d by Government, I did not give much Attention to that Part of his Discourse.
I should have mention’d in its place, (but one cannot recollect every thing in order) that declining at first to draw up the Propositions desired, by Lord Howe, I alledg’d its being unnecessary, since the Congress in their Petition to the King, just then receiv’d and presented thro’ Lord Dartmouth, had stated their Grievances, and pointed out very explicitly what would restore the ancient Harmony; and I read a Part of the Petition to show their good Disposition, which being very pathetically express’d, seem’d to affect both the Brother and Sister. But still I was desired to give my Ideas of the Steps to be taken, in case some of the Propositions in the Petition should not be thought admissible. And this, as I said before, I undertook to do.
I had promised Lord Chatham to communicate to him the first important News I should receive from America. I therefore sent him the Proceedings of the Congress as soon as I receiv’d them. But a whole Week pass’d after I receiv’d the Petition before I could, as I wish’d to do, wait upon him with it, in order to obtain his Sentiments on the whole; for my time was taken up in Meetings with the other Agents to consult about presenting the Petition, in waiting three different Days with them on Lord Dartmouth, in consulting upon and Writing Letters to the Speakers of Assemblies, and other Business which did not allow me a Day to go to Hayes. At last on Monday the 26th, I got out, and was there about One a Clock. He receiv’d me with an affectionate kind of Respect that from so great a Man was extreamly engaging. But the Opinion he express’d of the Congress was still more so. They had acted, he said with so much Temper, Moderation and Wisdom, that he thought it the most honourable Assembly of Statesmen since those of the ancient Greeks and Romans in the most virtuous Times. That there were not in their whole Proceedings above one or two things he could have wish’d otherwise, perhaps but one, and that was, their Assertion, that the keeping up a standing Army in the Colonies in time of Peace without Consent of their Legislatures was against Law; he doubted that was not well founded: and that the Law alluded to did not extend to the Colonies. The rest he admir’d and honour’d. He thought the Petition decent, manly, and properly express’d. He enquired much and particularly concerning the State of America, the Probability of their Perseverance, the Difficulty’s they must meet with in Adhering for any long time to their Resolutions, the Resources they might have to supply the Deficiency of Commerce; to all which I gave him Answers with which he seem’d well satisfy’d. He express’d a great Regard and warm Affection for that Country, with hearty Wishes for their Prosperity; and that Government here might soon come to see its Mistakes and rectify them, and intimated that possibly he might, if his Health permitted prepare something for its Consideration, when the Parliament should meet after the Holidays, on which he should wish to have previously my Sentiments.
I mentioned to him the very hazardous State I conceiv’d we were in by the Continuance of the Army in Boston; that whatever Disposition there might be in the Inhabitants to give no just Cause of Offence to the Troops, or in the General to preserve Order among them, an unpremeditated unforeseen Quarrel might happen between perhaps a drunken Porter and a Soldier, that might bring on a Riot, Tumult and Bloodshed, and in its Consequences produce a Breach impossible to be healed: that the Army could not possibly answer any good purpose there, and might be infinitely mischievous: that no Accommodation could properly be propos’d and entred into by the Americans while the Bayonet was at their Breasts: that to have any Agreement binding all Force should be withdrawn. His Lordship seem’d to think these Sentiments had something in them that was reasonable.
From Hayes I went to Halsted, Mr. Sargent’s, to dine, intending thence a Visit to Lord Stanhope at Chevening; but hearing there that his Lordship and the Family were in town, I staid at Halsted all Night, and the next Morning went to Chislehurst to call upon Lord Camden, it being in my way to Town. I met his Lordship and Family in two Carriages just without his Gate going on a Visit of Congratulation to Lord Chatham and his Lady on the late Marriage of their Daughter to Lord Mahon, Son of Lord Stanhope. They were to be back at Dinner. So I agreed to go in, stay Dinner, and spend the Evening there, and not return to Town till next Morning. We had that Afternoon and Evening a great deal of Conversation on American Affairs, concerning which he was very inquisitive, and I gave him the best Information in my Power. I was charm’d with his generous and noble Sentiments; and had the great Pleasure of hearing his full Approbation of the Proceedings of the Congress, the Petition, &c. of which, at his Request I afterwards sent him a Copy. He seem’d anxious that the Americans should continue to act with the same Temper, Coolness and Wisdom, with which they had hitherto proceeded in most of their publick Assemblies, in which case he did not doubt they would succeed in establishing their Rights, and obtain a solid and durable Agreement with the Mother Country, of the Necessity and great Importance of which Agreement, he seemed to have the strongest Impressions.
I return’d to town the next Morning in time to meet at the Hour appointed, Lord Howe. I apologiz’d for my not being ready with the Paper I had promis’d, by my having been kept longer than I intended in the Country. We had however a good deal of Conversation on the Subject, and his Lordship told me he could now assure me of a Certainty that there was a sincere Disposition in Lord North and Lord Dartmouth to accommodate the Differences with America and to listen favourably to any Propositions that might have a probable tendency to answer that salutary Purpose. He then ask’d me what I thought of sending some Person or Persons over, commission’d to enquire into the Grievances of America upon the Spot, converse with the leading People, and endeavour with them to agree upon some Means of composing our Differences? I said that a Person of Rank and Dignity, who had a Character of Candour, Integrity and Wisdom, might possibly, if employed in that Service be of great Use. He seem’d to be of the same Opinion, and that whoever was employ’d should go with a hearty Desire of promoting a sincere Reconciliation; on the Foundation of mutual Interests and mutual Good Will; that he should endeavour not only to remove their Prejudices against Government, but equally the Prejudices of Govt. against them, and bring on a perfect good Understanding, &c. Mrs. Howe said, I wish Brother you were to be sent thither in such a Service; I should like that much better than General Howe’s going to command the Army there. I think, Madam, says I, they ought to provide for General Howe some more honourable Employment. Lord Howe here took out of his Pocket a Paper, and offering it to me said, smiling, if it is not an unfair Question, may I ask whether you know any thing of this Paper? Upon looking at it, I saw it was a Copy in D. Barclay’s Hand of the Hints before recited: and said, that I had seen it; adding a little after, that since I perceived his Lordship was acquainted with a Transaction my Concern in which I had understood was to have been kept a Secret, I should make no Difficulty in owning to him that I had been consulted on the Subject, and had drawn up that Paper. He said he was rather sorry to find that the Sentiments express’d in it were mine, as it gave him less hopes of promoting by my Assistance the wish’d-for Reconciliation, since he had reason to think there was no likelyhood of the Admission of those Propositions. He hop’d however that I would re-consider the Subject, and form some Plan that would be acceptable here. He expatiated on the infinite Service it would be to the Nation, and the great Merit of being instrumental in so good a Work; that he should not think of influencing me by any selfish Motive, but certainly I might with reason expect any Reward in the Power of Government to bestow. This to me was what the French call Spitting in the Soup. However I promis’d to draw some Sketch of a Plan at his Request, tho’ I much doubted, I said, whether it would be thought preferable to that he had in his Hand. But he was willing to hope that it would, and as he consider’d my Situation; that I had Friends here and Constituents in America to keep well with; that I might possibly propose something improper to be seen in my Handwriting; therefore it would be best to send it to Mrs. Howe, who would copy it send the Copy to him to be communicated to the Ministry, and return me the Original. This I agreed to tho’ I did not apprehend the Inconvenience he mention’d. In general I lik’d much his Manner, and found my self dispos’d to place great Confidence in him on Occasion, but in this particular the Secrecy he propos’d seem’d not of much Importance.
In a Day or two I sent the following Paper inclos’d in a Cover directed to the Honourable Mrs. Howe.


(Here insert it.) [In the margin:] No 6
<Britain loses nothing by repealing the acts that the Congress asks to have repealed, and should make other concessions voluntarily: authorize the next Congress and send a royal representative of stature to preside over it; then, having thus strengthened the hands of Britain’s American friends, ask for such reciprocal concessions as the government deems necessary.>
On the Saturday Evening I saw Mrs. Howe who inform’d me she had transcrib’d and sent the Paper to Lord Howe in the Country, and she return’d me the Original. On the following Tuesday Jan. 3. I receiv’d a Note from her, enclosing a Letter she had receiv’d from Lord Howe the last Night, which follows in these Words.


(Here insert the Letter dated Jan. 2.) [In the margin:] No 7 and 8
<The propositions of “our worthy friend” will make agreement much more difficult than he had anticipated, but he will forward them.>
His Lordship had in his last Conversation with me, acknowledged a Communication between him and the Ministry, to whom he wish’d to make my Sentiments known. In this Letter from the Country he owns the Receipt of them, and mentions his Intention of forwarding them, that is, as I understood it, to the Ministers; but expresses his Apprehensions that such Propositions were not likely to produce any good Effect. Some time after, perhaps a Week, I received a Note from Mrs. Howe desiring to see me. I waited upon her immediately, when she show’d me a Letter from her Brother, of which having no Copy, I can only give from the best of my Recollection the Purport of it, which I think was this, that he desired to know from their Friend, meaning me thro’ her means, whether it might not be expected, that if that Friend would engage for their Payment of the Tea as a Preliminary, relying on a promised Redress of their Grievances on future Petitions from their Assembly, they would approve of his making such Engagement; and whether the Proposition in the former Paper, (the Hints) relating to Aids was still in Contemplation of the Author. As Mrs. Howe proposed sending to her Brother that Evening, I wrote immediately the following Answer, which she transcrib’d and forwarded.


Here insert it. [In the margin.] No 9
The Proposition, &c. <The proposition about aids remains unchanged, and his constituents would not agree to pay for the tea before redress of their grievances.>
At the Meeting of Parliament after the Holidays, which was on the [19] of Jany. Lord Howe return’d to Town, when we had another Meeting, at which he lamented that my Propositions were not such as probably could be accepted; intimated that it was thought I had Powers or Instructions from the Congress to make Concessions on Occasion that would be more satisfactory. I disclaim’d the having any of any kind but what related to the presenting of their Petition. We talk’d over all the Particulars in my Paper; which I supported with Reasons; and finally said that if what I had proposed would not do, I should be glad to hear what would do: I wish’d to see some Propositions from the Ministers themselves. His Lordp. was not, he said, as yet fully acquainted with their Sentiments, but should learn more in a few Days. It was however some Weeks before I heard any thing farther from him.
In the mean while Mr. Barclay and I were frequently together on the Affair of preparing the Merchants Petition, which took up so much of his time that he could not conveniently see Lord Hyde, so he had no Information to give me concerning the Hints, and I wonder’d I heard nothing of them from Dr. Fothergill. At length however, but I cannot recollect about what time, the Dr. called on me, and told me, he had communicated them, and with them had verbally given my Arguments in support of them, to Lord Dartmouth, who after Consideration, had told him, some of them appear’d reasonable, but other were inadmissible or impracticable. That having occasion to see frequently the Speaker, he had also communicated them to him, as he found him very anxious for a Reconciliation. That the Speaker had said it would be very humiliating to Britain to be oblig’d to submit to such Terms: But the Doctor told him she had been unjust; and ought to bear the Consequences, and alter her Conduct; that the Pill might be bitter; but it would be salutary, and must be swallow’d. That these were the Sentiments of impartial Men after thorough Consideration and full Information of all Circumstances, and that sooner or later these or similar Measures must be follow’d, or the Empire would be divided and ruined. The Doctor on the whole hop’d some Good would be effected by our Endeavours.
On the 19th of Jany. I receiv’d a Card from Lord Stanhope, acquainting me, that Lord Chatham having a Motion to make on the Morrow in the House of Lords concerning America, greatly desired that I might be in the House, into which Lord S. would endeavour to procure me Admittance. At this time it was a Rule of the House that no Peer could introduce more than one Friend. The next Morning, his Lordship let me know by another Card, that if I attended at two o’Clock in the Lobby, Lord Chatham would be there about that time, and would himself introduce me. I attended and met him there accordingly. On my mentioning to him what Lord Stanhope had written to me, he said, Certainly, and I shall do it with the more Pleasure as I am sure your being present at this Days Debate will be of more Service to America than mine; and so taking me by the Arm was leading me along the Passage to the Door that enters near the Throne, when one of the Doorkeepers followed, and acquainted him, that by the Order, none were to be carried in at that Door but the eldest Sons or Brothers of Peers; on which he limped back with me to the Door near the Bar, where were standing a Number of Gentlemen waiting for the Peers who were to introduce them, and some Peers waiting for Friends they expected to introduce, among whom he deliver’d me to the Doorkeepers, saying aloud, this is Dr. Franklin, whom I would have admitted into the House; when they readily open’d the Door for me accordingly. As it had not been publickly known that there was any Communication between his Lordship and me, this I found occasion’d some Speculation. His Appearance in the House I observ’d caus’d a kind of Bustle among the Officers, who were hurried in sending Messengers for Members, I suppose those in Connection with the Ministry, something of Importance being expected when that great Man appears, it being but seldom that his Infirmities permit his Attendance. I had great Satisfaction in hearing his Motion and the Debate upon it, which I shall not attempt to give here an Account of, as you may find a better in the Papers of the time. It was his Motion for withdrawing the Troops from Boston, as the first Step towards an Accommodation. The Day following, I receiv’d a Note from Lord Stanhope expressing, that … <at Lord Chatham’s request he was enclosing the original paper from which the Earl had read his motion.> I sent Copies of this Motion to America, and was the more pleased with it, as I conceiv’d it had partly taken its Rise from a Hint I had given his Lordship in a former Conversation.
The Motion was in these Words, viz.


(Here insert it) Leave a blank of half a Page for this. [In the margin:] No 10
Lord Chatham’s Motion, Jan. 20. 1775.

“That an humble Address be presented to his Majesty, most humbly to advise and beseech his Majesty, that, in order to open the Way towards an happy Settlement of the dangerous Troubles in America, by beginning to allay Ferments and soften Animosities there; and above all, for preventing in the mean time any sudden and fatal Catastrophe at Boston, now suffering under the daily Irritation of an Army before their Eyes, posted in their Town, it may graciously please his Majesty that immediate Orders may be dispatched to General Gage for removing his Majesty’s Forces from the Town of Boston, as soon as the Rigour of the Season and other Circumstances indispensable to the Safety and Accommodation of the said Troops may render the same practicable.”
I was quite charm’d with Lord Chatham’s Speech in Support of his Motion. He impress’d me with the highest Idea of him as a great and most able Statesman. Lord Camden, another wonderfully good Speaker and clear close Reasoner, join’d him in the same Argument, as did several other Lords who spoke excellently well; but all avail’d no more than the whistling of the Winds. The Motion was rejected. Sixteen Scotch Peers, and twenty four Bishops, with all the Lords in Possession or Expectation of Places when they vote together unanimously as they generally do for Ministerial Measures, make a dead Majority that renders all Debating ridiculous in itself, since it can answer no End. Full of the high Esteem I had imbib’d for Lord Chatham, I wrote back to Lord Stanhope the following Note, viz.


(Here insert it). [In the margin:] No 10

<Thanks him for the motion and expresses his vast admiration for Chatham.>
As in the Course of the Debate, some Lords in the Administration had observed, that it was common and easy to censure their Measures, but those who did so propos’d nothing better, Lord Chatham mention’d that he should not be one of those, idle Censurers, that he had thought long and closely upon the Subject, and purposed soon to lay before their Lordships the Result of his Meditations in a Plan for healing our Differences, and restoring Peace to the Empire, to which his present Motion was preparatory: I much desir’d to know what his Plan was, and intended waiting on him to see if he would communicate it to me; but he went the next Morning to Hayes, and I was so much taken up with Daily Business and Company that I could not easily get out to him. A few Days after, however, Lord Mahon call’d on me, and told me Lord Chatham was very desirous of seeing me; when I promis’d to be with him the Friday following several Engagements preventing my going sooner. On Friday the 27th, I took a Post Chaise about 9 aClock and got to Hayes about 11 but my Attention being engag’d in Reading a new Pamphlet, the Postboy drove me a Mile or two beyond the Gate. His Lordship being out on an Airing in his Chariot, had met me before I reach’d Hayes unobserv’d by me, turn’d and follow’d me, and not finding me there, concluded, as he had seen me reading, that I had pass’d by Mistake, and sent a Servant after me. He express’d great Pleasure at my Coming, and acquainted me in a long Conversation with the Outlines of his Plan, parts of which he read to me. He said he had communicated it only to Lord Camden, whose Advice he much rely’d on particularly in the Law Part; and that he would as soon as he could get it transcrib’d put it into my Hands for my Opinion and Advice, but should show it to no other Person before he presented it to the House; and he requested me to make no mention of it, otherwise Parts might be misunderstood and blown upon, beforehand, and others perhaps adopted and produc’d by Ministers as their own. I promis’d the closest Secrecy and kept my Word not even mentioning to any one that I had seen him. I din’d with him, his Family only present, and return’d to town in the Evening.

On the Sunday following being the 29th his Lordship came to Town and called upon me in Cravenstreet. He brought with him his Plan transcrib’d, in the Form of an Act of Parliament, which he put into my Hands, requesting me to consider it carefully, and communicate to him such Remarks upon it as should occur to me. His Reason for desiring to give me that Trouble, was, as he was pleas’d to say, that he knew no Man so thoroughly acquainted with the Subject, or so capable of giving Advice upon it; that he thought the Errors of Ministers in American Affairs, had been often owing to their not obtaining the best Information: that therefore tho’ he had considered the Business thoroughly in all its Parts, he was not so confident of his own Judgment, but that he came to set it right by mine, as Men set their Watches by a Regulator. He had not determined when he should produce it in the House of Lords: but in the Course of our Conversation, considering the precarious Situation of his Health, and that if presenting it was delay’d some Intelligence might arrive which would make it seem less seasonable, or in all parts not so proper; or the Ministry might engage in different Measures, and then say if you had produc’d your Plan sooner we might have attended to it, he concluded to offer it the Wednesday following; and therefore wish’d to see me upon it the preceding Tuesday, when he would again call upon me unless I could conveniently come to Hayes. I chose the latter in respect to his Lordship, and because there was less likelihood of Interruptions: and I promis’d to be with him early, that we might have more time. He staid with me near two Hours, his Equipage waiting at the Door, and being there while People were coming from Church it was much taken notice of and talk’d of, as at that time was every little Circumstance that Men thought might possibly any way affect American Affairs. Such a Visit from so great a Man, on so important a Business, flattered not a little my Vanity; and the Honour of it gave me the more Pleasure, as it happen’d on the very Day 12 month, that the Ministry had taken so much pains to disgrace me before the Privy Council.
I apply’d myself immediately to the reading and considering the Plan, of which when it was afterwards publish’d I sent you a Copy, and therefore need not insert it here. I put down upon Paper as I went along some short Memorandums for my future Discourse with him upon it, which follow that you may if youplease compare them with the Plan; and if you do so, you will see their Drift and purpose, which otherwise would take me much Writing to explain.


(Here insert them) [In the margin:] No 11
I was at Hayes early on Tuesday, agreable to my Promise, when we enter’d into Consideration of the Plan, but tho’ I stay’d near 4 Hours, his Lordship in the manner of I think all eloquent Persons was so full and diffuse in Supporting every particular I question’d, that there was not time to go thro’ half my Memorandums; He is not easily interrupted, and I had such Pleasure in hearing him that I found little Inclination to interrupt him; therefore, considering, that neither of us had much Expectation that the Plan would be adopted entirely as it stood; that in the Course of its Consideration, if it should be receiv’d, proper Alterations might be introduc’d; that before it could be settled America should have Opportunity to make her Objections and Propositions of Amendment; that to have it receiv’d at all here, it must seem to comply a little with some of the prevailing Prejudices of the Legislature; that if it was not so perfect as might be wish’d, it would at least serve as a Basis for Treaty, and in the mean time prevent Mischiefs, and that as his Lordp. had determin’d to offer it the next Day, there was not time to make Changes and another fair Copy, I therefore ceas’d my Querying; and tho’ afterwards many People were pleas’d to do me the Honour of Supposing I had a considerable Share in Composing it, I assure you, that the Addition of a single Word only was made at my Instance, viz. “Constitutions” after “Charters;” for my filling up at his Request a Blank with the Titles of Acts proper to be repeal’d, which I took from the Proceedings of the Congress, was no more than might have been done by any Copying Clerk.

On Wednesday Lord Stanhope at Lord Chatham’s Request call’d upon me and carry’d me down to the House of Lords, which was soon very full. Lord Chatham in a most excellent Speech, introduc’d, explain’d and supported his Plan. When he sat down, Lord Dartmouth rose, and very properly said, it contain’d Matter of such Weight and Magnitude, as to require much Consideration, and he therefore hoped the noble Earl did not expect their Lordships to decide upon it by an immediate Vote, but would be willing it should lie upon the Table for Consideration. Lord Chatham answer’d readily that he expected nothing more. But Lord Sandwich rose, and in a petulant vehement Speech oppos’d its being receiv’d at all, and gave his Opinion that it ought to be immediately REJECTED with the Contempt it deserv’d. That he could never believe it the Production of any British Peer. That it appear’d to him rather the Work of some American; and turning his Face towards me, who was leaning on the Bar, said, he fancied he had in his Eye the Person who drew it up, one of the bitterest and most mischievous Enemies this Country had ever known. This drew the Eyes of many Lords upon me: but as I had no Inducement to take it to myself, I kept my Countenance as immoveable as if my Features had been made of Wood. Then several other Lords of the Administration gave their Sentiments also for rejecting it, of which Opinion also was strongly the wise Lord Hillsborough. But the Dukes of Richmond and Manchester, Lord Shelburne, Lord Camden, Lord Temple, Lord Lyttelton and others were for receiving it, some thro’ Approbation, and others for the Character and Dignity of the House, and one Lord mentioning with Applause the candid Proposal of one of the Ministers Lord Dartmouth, his Lordp. rose again, and said, that having since heard the Opinions of so many Lords against receiving it to lie upon the Table for Consideration, he had alter’d his Mind, could not accept the Praise offer’d him for a Candour of which he was now asham’d, and should therefore give his Voice for rejecting the Plan immediately. I am the more particular in this, as it is a Trait of that Nobleman’s Character, who from his Office is suppos’d to have so great a Share in American Affairs, but who has in reality no Will or Judgment of his own, being with Dispositions for the best Measures, easily prevail’d with to join in the worst. Lord Chatham, in his Reply to Lord Sandwich, took notice of his illiberal Insinuation that the Plan was not the Person’s who propos’d it: declar’d that it was intirely his own, a Declaration he thought himself the more oblig’d to make, as many of their Lordps. appear’d to have so mean an Opinion of it; for if it was so weak or so bad a Thing, it was proper in him to take care that no other Person should unjustly share in the Censure it deserved. That it had been heretofore reckon’d his Vice not to be apt to take Advice. But he made no Scruple to declare, that if he were the first Minister of this Country, and had the Care of Settling this momentous Business, he should not be asham’d of publickly calling to his Assistance a Person so perfectly acquainted with the whole of American Affairs, as the Gentleman alluded to and injuriously reflected on, one, he was pleas’d to say, whom all Europe held in high Estimation for his Knowledge and Wisdom, and rank’d with our Boyles and Newtons; who was an Honour not to the English Nation only but to Human Nature. I found it harder to stand this extravagant Compliment than the preceding equally extravagant Abuse, but kept as well as I could an unconcern’d Countenance, as not conceiving it to relate to me.
To hear so many of these Hereditary Legislators declaiming so vehemently against, not the Adopting merely, but even the Consideration of a Proposal so important in its Nature, offered by a Person of so weighty a Character, one of the first Statesman of the Age, who had taken up this Country when in the lowest Despondency, and conducted it to Victory and Glory thro’ a War with two of the mightiest Kingdoms in Europe; to hear them censuring his Plan not only for their own Misunderstandings  of what was in it, but for their Imaginations of what was not in it, which they would not give themselves an Opportunity of rectifying by a second Reading; to perceive the total Ignorance of the Subject in some, the Prejudice and Passion of others, and the wilful Perversion of Plain Truth in several of the Ministers; and upon the whole to see it so ignominiously rejected by so great a Majority, and so hastily too, in Breach of all Decency and prudent Regard to the Character and Dignity of their Body as a third Part of the National Legislature, gave me an exceeding mean Opinion of their Abilities, and made their Claim of Sovereignty over three Millions of virtuous sensible People in America, seem the greatest of Absurdities, since they appear’d to have scarce Discretion enough to govern a Herd of Swine. Hereditary Legislators! thought I. There would be more Propriety, because less Hazard of Mischief, in having [(as] in some University of Germany,) Hereditary Professors of Mathematicks! But this was a hasty Reflection: For the elected House of Commons is no better, nor ever will be while the Electors receive Money for their Votes, and pay Money where with Ministers may bribe their Representatives when chosen.
After this Proceeding I expected to hear no more of any Negociation for settling our Difference amicably. Yet in a Day or two I had a Note from Mr. Barclay, requesting a Meeting at Dr. Fothergill’s the 4th of February in the Evening. I attended accordingly, and was surpriz’d by being told that a very good Disposition appear’d in Administration; that the Hints had been considered, and several of them thought reasonable, and that others might be admitted with small Amendments. The good Doctor with his usual Philanthropy expatiated on the Miseries of War, that even a bad Peace was preferable to the most successful War; that America was growing in Strength, and whatever she might be oblig’d to submit to at present, she would in a few Years be in a Condition to make her own Terms. Mr. B. hinted how much it was in my Power to promote an Agreement; how much it would be to my Honour to effect it; and that I might expect not only Restoration of my old Place, but almost any other I could wish for, &c. I need not tell you, who know me so well, how improper and disgusting this Language was to me. The Doctor’s was more suitable. Him I answer’d, that we did not wish for War, and desir’d nothing but what was reasonable and necessary for our Security and Well being. To Mr. Barclay I reply’d, that the Ministry, I was sure, would rather give me a Place in a Cart to Tyburn, than any other Place whatever. And to both, that I sincerely wish’d to be serviceable, that I needed no other Inducement than to be shown how I might be so; but saw they imagined more to be in my Power than really was; I was then told again that Conferences had been held upon the Hints; and the Paper being produced was read; that I might hear the Observations that had been made upon them separately, which were as follows. … <Articles 1, 4, 7, 12, 13, and 15 were accepted in toto; Articles 2, 5, 6, 9, 10, and 11 were accepted in part or with a proviso; Articles 3, 8, and 17 were rejected in toto; Article 16 received a partial answer.>
We had not at this Time a great deal of Conversation upon these Points, for I shortned it by observing, that while the Parliament claim’d and exercis’d a Power of altering our Constitutions at pleasure, there could be no Agreement; for we were render’d unsafe in every Privilege we had a Right to, and were secure in nothing. And it being hinted how necessary an Agreement was for America, since it was so easy for Britain to burn all our Sea Port Towns, I grew warm, said that the chief Part of my little Property consisted of Houses in those Towns; that they might make Bonfires of them whenever they pleased; that the Fear of losing them would never alter my Resolution to resist to the last that Claim of Parliament; and that it behov’d this Country to take Care what Mischief it did us, for that sooner or later it would certainly be obliged to make good all Damages with Interest. The Doctor smil’d, as I thought, with some Approbation of my Discourse, passionate as it was and said he would certainly repeat it to morrow to Lord Dartmouth.
In the Discourse concerning the Hints Mr. Barclay happened to mention that going to Lord Hyde’s he found Lord Howe with him; and that Lord Hyde had said to him, “You may speak any thing before Lord Howe, that you have to say to me, for he is a Friend in whom I confide”; upon which he accordingly had spoken with the same Freedom as usual. By this I collected how Lord Howe came by the Paper of Hints, which he had shown me. And it being mentioned as a Measure thought of, to send over a Commissioner with Powers to enquire into Grievances and give Redress on certain Conditions, but that it was difficult to find a proper Person; I said why not Lord Hyde? He is a Man of Prudence and Temper, a Person of Dignity, and I should think very suitable for such an Employment: Or, if he could not go, there is the other Person you just mention’d, Lord Howe, who would, in my Opinion do excellently well. This pass’d as mere Conversation, and we parted.
Lord Chatham’s rejected Plan being printed, for the Publick Judgment, I received 6 Copies from Lord Mahon his Son-in-law, which I sent to different Persons in America.
A Week and more pass’d in which I heard nothing farther of any Negociation, and my time was much taken up among the Members of Parliament; when Mr. Barclay sent me a Note, that he was indispos’d, but desirous of seeing me, and should be glad if I would call on him. I waited upon him the next Morning, when he told me, that he had seen Lord Hyde, and had some farther Discourse with him on the Articles; that he thought himself now fully possess’d of what would do in this Business; that he therefore wish’d another Meeting with me and Dr. Fothergill, when he would endeavour to bring prepar’d a Draft conformable chiefly to what had been proposed and conceded on both sides with some Propositions of his own. I readily agreed to the Meeting, which was to be on Thursday Evening the 16th Feby.
We met accordingly, when Mr. Barclay produced the following Paper, viz.


(Here insert it.) [In the margin:] No 12
Our Conversation turn’d chiefly upon the first Article. It was said that the Ministry only wanted some Opening to be given them, some Ground on which to found the commencement of conciliating Measures, that a Petition containing such an Engagement as mention’d in this Article would answer that purpose. That Preparations were making to send over more Troops and Ships; that such a Petition might prevent their going, especially if a Commissioner were propos’d, I was therefore urg’d to engage the Colony Agents to join with me in such a Petition. My Answer was, that no Agent had any thing to do with the Tea Business but those for Massachusetts Bay, who were Mr. Bollan for the Council, my self for the Assembly, and Mr. Lee appointed to succeed me when I should leave England; that the latter therefore could hardly yet be considered as an Agent; and that the former was a cautious exact Man, and not easily persuaded to take Steps of such Importance without Instructions or Authority; that therefore if such a Step were to be taken, it would lie chiefly upon me to take it; that indeed, if there were as they suppos’d a clear Probability of Good to be done by it, I should make no Scruple of hazarding my self in it; but I thought the impowering a Commissioner to suspend the Boston Port Act, was a Method too dilatory, and a mere Suspension would not be satisfactory: That if such an Engagement were entred into, all the Massachusetts Acts should be immediately repealed. They laid hold of the Readiness I had express’d to petition on a Probability of doing good, applauded it, and urg’d me to draw up a Petition immediately. I said it was a Matter of Importance, and with their Leave I would take home the Paper consider the Propositions as they now stood, and give them my Opinion to-morrow Evening. This was agreed to, and for that time we parted.
Weighing now the present dangerous Situation of Affairs in America, and the daily Hazard of widening the Breach there irreparably, I embrac’d the Idea propos’d in the Paper of sending over a Commissioner, as it might be a Means of suspending military Operations, and bring on a Treaty, whereby Mischief would be prevented, and an Agreement by degrees be form’d and established; I also concluded to do what had been desired of me as to the Engagement, and essay’d a Draft of a Memorial to Lord Dartmouth for that purpose, simply, to be sign’d only by myself. As to the Sending of a Commissioner, a Measure which I was desired likewise to propose and express my Sentiments of its Utility, I apprehended my Colleagues in the Agency might be justly displeas’d if I took a Step of such Importance without consulting them, and therefore I sketch’d a joint Petition to that purpose for them to sign with me if they pleas’d; but apprehending that would meet with Difficulty, I drew a Letter to Lord Dartmouth containing the same Proposition, with the Reasons for it, to be sent as from me only. I made also upon Paper some Remarks on the Propositions; with some Hints on a separate Paper of farther Remarks to be made in Conversation; when we should meet in the Evening of the 17th. Copies of these Papers, (except the first which I do not find with me on Shipboard) are here plac’d, as follows, viz.


(Here insert them.) [In the margin:] No 13 and 14, 15, and 16

That Afternoon I received the following Note from Mrs. Howe, enclosing another from Lord Howe, viz.


(Here insert them) [In the margin:] No. 17 and 18
<The Admiral wants to meet tomorrow or Sunday with Franklin, whom she asks to her house at a time of his choosing.>
I had not heard from his Lordship for some time, and readily answer’d, that I would do myself the Honour of waiting upon him at her House tomorrow at 11 o Clock.
Mr. Barclay, Dr. Fothergill, and my self, met according to Appointment at the Doctor’s House. I deliver’d to them the Remarks I had made on the Paper, and we talk’d them over. I read also the Sketches I had made of the Petitions and Memorials; but they being of Opinion, that the Repeal of none of the Massachusetts Acts could be obtain’d by my Engaging to pay for the Tea, the Boston Port Act excepted, and I insisting on a Repeal of all, otherwise declining to make the Offer, that Measure was deferr’d for the present and I pocketed my Drafts. They concluded however to report my Sentiments, and see if any farther Concession could be obtained. They observ’d too that I had Sign’d my Remarks, on which I said, that understanding by other means as well as from them, that the Ministers had been acquainted with my being consulted in this Business, I saw no occasion for farther Mystery; and since in conveying and receiving thro’ second Hands their Sentiments and mine, occasioned Delay, and might be attended with Misapprehension, something being lost, or changed by Mistake, in the Conveyance, I did not see why we should not meet, and discuss the Points together at once; that if this was thought proper, I should be willing and ready to attend them to the Ministerial Persons they confer’d with. They seem’d to approve the Proposal, and said they would mention it.
The next Morning I met Lord Howe, according to Appointment. He seem’d very chearful, having as I imagine, heard from Lord Hyde what that Lord might have had from Mr. Barclay the Evening of the 16th, viz. that I had consented to petition and engage Payment for the Tea; from whence it was hoped, the ministerial Terms of Accommodation might take place. He let me know that he was thought of to be sent Commissioner; for settling the Differences in America; adding with an Excess of Politeness; that sensible of his own Unacquaintedness with the Business, and of my Knowledge and Abilities, he could not think of undertaking it without me, but with me he should do it most readily; for he should found his Expectations of Success on my Assistance; he therefore had desired this Meeting to know my Mind upon a Proposition of my going with him in one Shape or other, as a Friend, an Assistant or Secretary: That he was very sensible if he [should be so happy] as to effect any thing valuable [it] must be wholly owing to the Advice and Assistance [I should afford] him; that he should therefore [make no Scruple] of giving me upon all Occasions the full honour of it; that he had [declar’d to the Ministers] his Opinion of my good Dispositions towards Peace; and what he now wish’d was to be authoriz’d by me to say, that I consented to accompany him, and would co-operate with him in the great Work of Reconciliation. That the Influence I had over the Minds of People in America was known to be very extensive; and that I could, if any man could, prevail with them to comply with reasonable Propositions. I reply’d that I was oblig’d to his Lordship for the favourable Opinion he had of me, and for the Honour he did me in proposing to make Use of my Assistance; that I wish’d to know what Propositions were intended for America; that if they were reasonable ones in themselves, possibly I might be able to make them appear such to my Countrymen; but if they were otherwise, I doubted whether that could be done by any Man and certainly I should not undertake it. His Lordship then said, that he should not expect my Assistance without a proper Consideration. That the Business was of great Importance, and if he undertook it, he should insist on being enabled to make generous and ample Appointments for those he took with him, particularly for me; as well as a firm Promise of subsequent Rewards; and, says he, that the Ministry may have an Opportunity of showing their good Disposition towards yourself, will you give me leave, Mr. Franklin, to procure for you previously some Mark of it, suppose the Payment here of the Arrears of your Salary as Agent for New England, which I understand they have stopt for some time past? My Lord, says I, I shall deem it a great Honour to be in any shape join’d with your Lordship in so good a Work; but if you hope Service from any Influence I may be suppos’d to have, drop all Thoughts of procuring me any previous Favour from Ministers; my accepting them, would destroy the very Influence you propose to make use of; they would be considered as so many Bribes to betray the Interest of my Country: Only let me see the Propositions, and if I approve of them, I shall not hesitate a Moment, but will hold my self ready to accompany your Lordship at an hours Warning. He then said he wish’d I would discourse with Lord Hyde upon the Business, and ask’d if I had any Objection to meet his Lordship. I answer’d none, not the least. That I had a great Respect for Lord Hyde, and would wait upon him whenever he should please to permit it. He said he would speak to Lord Hyde, and send me Word.
On the Monday following I receiv’d a Letter from Lord Howe. To understand it better, it is necessary to reflect, that in the Interim, there was Opportunity for Mr. Barclay to communicate to that Nobleman the Remarks I had made on the Plan, the Sight of which had probably changed the Purpose of making any Use of me on the Occasion.
The Letter follows.


(Here insert it.) No 19
<Howe has seen Lord Hyde, who believes that Franklin’s views are too far from the government’s to make a meeting profitable.>
As I had no Desire of obtruding myself upon Lord Hyde, tho’ a little piqu’d at his declining to see me, I thought it best to shew a decent Indifference, which I endeavoured in the following Answer.


(Here insert it. No 20)

<He agrees with Hyde.>
  On the Morning of this same Day, Feb. 20. it was currently and industriously reported all over the Town, that Lord North would that day, make a pacific Motion in the House for healing all Differences between Britain and America. The House was accordingly very full, and the Members full of Expectation. The Bedford Party inimical to America, and who had urg’d severe Measures, were alarm’d, and began to exclaim against the Minister for his Timidity, and the Fluctuation of his Politicks; they even began to count Voices, to see if they could not by negativing his Motion, at once unhorse him, and throw him out of Administration. His Friends were therefore alarm’d for him; and there was much Caballing and Whispering. At length a Motion, as one had been promis’d, was made, but whether that originally intended is with me very doubtful. I suspect, from its imperfect Composition, from its Inadequateness to answer the purpose previously profess’d, and from some other Circumstances, that when first drawn it contain’d more of Mr. Barclay’s Plan, but was curtail’d by Advice just before it was delivered. My old Proposition of giving up the Regulating Duties to the Colonies was in part to be found in this Motion, and many who knew nothing of that Transaction, said it was the best Part of the Motion. It was as follows.


(Here insert it. Leave a Blank of a Page for it)
Lord North’s Motion, Feb. 20. 1775.
“That it is the Opinion of this Committee, that when the Governor Council and Assembly or General Court of his Majesty’s Provinces or Colonies, shall propose to make Provision according to their respective Conditions, Circumstances and situations, for contributing their Proportion to the common Defence, such Proportion to be raised under the Authority of the General Court, or General Assembly of such Province or Colony, and disposable by Parliament; and shall engage to make Provision also for the Support of the Civil Government, and the Administration of Justice in such Province or Colony; it will be proper, if such Proposal shall be approved by his Majesty in Parliament, and for so long as such Provision shall be made accordingly, to forbear in respect of such Province or Colony, to levy any Duties, Tax or Assessment, or to impose any further Duty, Tax or Assessment, except only such Duties as it may be expedient to impose for the Regulation of Commerce; the nett Produce of the Duties last mentioned, to be carried to the Account of such Province, Colony or Plantation respectively.”
After a good deal of wild Debate in which this Motion was supported upon various and inconsistent Principles by the ministerial People, and even met with an Opposition from some of them which show’d a want of Concert, probably from the suddenness of the Alterations above supposed, they all agreed at length as usual in voting it by a large Majority.
Hearing nothing during all the following week from Messrs. Barclay and Fothergill, except that Lord Hyde when acquainted with my Willingness to engage for Payment of the Tea, had said it gave him new Life; nor any thing from Lord Howe; I mention’d his Silence occasionally to his Sister, adding that I suppos’d it owing to his finding what he had propos’d to me was not likely to take place; and I wish’d her to Desire him, if that was the Case, to let me know it by a Line, that I might be at Liberty to take other Measures. She did so as soon as he return’d from the Country, where he had been for a Day or two: and I receiv’d from her the following Note.


(Here insert it) No 21
<Howe, not understanding Franklin’s message, would like to see him as soon as possible.>
  I met his Lordship at the Hour appointed. He said that he had not seen me lately, as he expected daily to have something more material to say to me than had yet occurr’d; and hop’d that I would have call’d on Lord Hyde, as I had intimated I should do when I apprehended it might be useful, which he was sorry to find I had not done. That there was something in my verbal Message by Mrs. Howe, which perhaps she had apprehended imperfectly; it was the Hint of my Purpose to take other Meassures. I answer’d, that having since I had last seen his Lordship, heard of the Death of my Wife at Philadelphia, in whose Hands I had left the Care of my Affairs there, it was become necessary for me to return thither as soon as conveniently might be; that what his Lordship had propos’d of my accompanying him to America, might if likely to take place, postpone my Voyage to suit his Conveniency, otherwise I should proceed by the first Ship. That I did suppose, by not hearing from him, and by Lord North’s Motion, all Thoughts of that kind were laid aside, which was what I had only desir’d to know from him. He said my last Paper of Remarks by Mr. Barclay, wherein I had made the Indemnifacation of Boston for the Injury of Stopping its Port, a Condition of my engaging to pay for the Tea, a Condition impossible to be comply’d with, had discourag’d farther Proceeding on that Idea. Having a Copy of that Paper in my Pocket, I show’d his Lordship, that I had propos’d no such Condition, of my Engagement, nor any other than the repeal of all the Massachuset Acts. That what follow’d relating to the Indemnification was only expressing my private Opinion that it would be just, but by no means insisting upon it. He said that the Arrangements were not yet determin’d on; that as I now explain’d myself it appear’d I had been much misapprehended; and he wish’d, of all things I would still see Lord Hyde, and ask’d if I would chuse to meet him there, (at Mrs. Howe’s) or that he should call upon me. I said that I would by no means give Lord Hyde that Trouble. That since he (Lord Howe) seem’d to think it might be of use and wish’d it done soon, I would wait upon Lord Hyde: I knew him to be an early Riser, and would be with him at 8 the next Morning; which Lord Howe undertook to acquaint him with. But I added, that from what Circumstances I could collect of the Disposition of Ministry, I apprehended my Visit could answer no material Purpose. He was of a different Opinion, to which I submitted.
The next Morning (March 1.) I accordingly was early with Lord Hyde, who receiv’d me with his usual Politeness. We talk’d over a great Part of the Dispute between the Countries. I found him ready with all the News Paper and Pamphlet-Topics, of the Expence of settling our Colonies, the Protection afforded them, the heavy Debt under which Britain labour’d, the Equity of our Contributing to its Alleviation; that many People in England were no more represented than we were, yet all were tax’d and govern’d by Parliament, &c &c. I answer’d all, but with little [Effect; for though his Lordship seem’d civilly to hear what I said, I had reason to believe he attended very little to the purport of it, his Mind being employ’d the while in thinking on what he himself purpos’d to say next: He had hop’d, he said, that Lord North’s Motion would have been satisfactory; and ask’d what could be objected to it. I reply’d the Terms of it were that we should grant Money till Parliament had agreed we had given enough, without having the least share in judging of the Propriety of the Measures for which it was to be granted, or of our own Abilities to grant; that these Grants were also to be made under a Threat of exercising a claimed Right of Taxing us at Pleasure, and compelling such Taxes by an armed Force, if we did not give till it should be thought we had given enough; that the Proposition was similar to no mode of obtaining] Aids that ever existed, except that of a Highway-man who presents his Pistol and Hat at a Coach-Window, demanding no specific Sum, but if you will give all your Money or what he is pleas’d to think sufficient, he will civilly omit putting his own Hand into your Pockets. If not, there is his Pistol. That the Mode of raising Contributions in an Enemy’s Country was fairer than this, since there an explicit Sum was demanded, and the People who were raising it knew what they were about, and when they should have done: and that in short no free People could ever think of beginning to grant upon such Terms. That, besides, a new Dispute had now been rais’d, by the Parliament’s pretending to a Power of altering our Charters and establish’d Laws, which was of still more importance to us than their Claim of Taxation, as it set us all adrift, and left us without a Privilege we could depend upon but at their Pleasure; this was a Situation we could not possibly be in; and as Lord North’s Proposition had no Relation to this Matter, if the other had been such as we could have agreed to, we should still be far from a Reconciliation. His Lordship thought I misunderstood the Proposition; on which I took it out and read it. He then wav’d that Point, and said he should be glad to know from me what would produce a Reconciliation. I said that his Lordship, I imagin’d, had seen several Proposals of mine for that purpose. He said he had; but some of my Articles were such as could never be agreed to. That it was apprehended I had secret Instructions and Powers to offer more acceptable Terms, but was extreamly reserv’d, and perhaps from a Desire he did not blame, of doing better for my Constituents; but my Expectations might deceive me, and he did think I might be assur’d I should never obtain better Terms than what were now offer’d by Lord North.  That Administration had a sincere desire of restoring Harmony with America, and it was thought if I would co-operate with them the Business would be easy. That he hoped I was above retaining Resentment against them, for what nobody now approv’d, and for which Satisfaction might be made me: That I was as he understood in high Esteem among the Americans; that if I would bring about a Reconciliation on Terms suitable to the Dignity of Government, I might be as highly and generally esteem’d here, and be honoured and rewarded perhaps beyond my Expectation. I reply’d that I thought I had given a convincing Proof of my sincere Desire of promoting Peace, when, on being informed that all wanted for the Honour of Government, was to obtain Payment for the Tea, I offer’d, without any Instruction to warrant my so doing, or Assurance that I should be reimburs’d, or my Conduct approved, to engage for that Payment, if the Massachusets Acts were to be repeal’d: an Engagement in which I must have risqu’d my whole Fortune; which I thought few besides me would have done: That in truth private Resentments had no Weight with me in publick Business; That I was not the reserv’d Man imagin’d; having really no secret Instructions to act upon: That I was certainly willing to do every thing that could reasonably be expected of me. But if any supposed I could prevail with my Country men to take black for white and Wrong for Right; it was not knowing either them or me: they were not capable of being so impos’d on, nor was I capable of attempting it. He then ask’d my Opinion of sending over a Commissioner, for the purposes mentioned in a preceding Part of this Account; and my Answer was to the same Effect: By the way, I apprehend, that to give me an Opportunity of Discoursing with Lord Hyde on that Point, was a principal Motive with Lord Howe, for urging me to make this Visit. His Lordship did not express his own Sentiments upon it. And thus ended this Conversation.
Three or four Days after, I receiv’d the following Note from Mrs. Howe.


No 22 (Here insert it.)
  <Her brother would like one more meeting before Franklin sails, at any time after next Monday.>

  I answer’d that I would do myself the Honour of waiting on Lord Howe at her House the Tuesday following at 11 o’Clock. We met accordingly. He began by saying, that I had been a better Prophet than himself, in foreseeing that my Interview with Lord Hyde would be of no great Use: and then said, that he hoped I would excuse the Trouble he had given me, as his Intentions had been good both towards me and the Publick; he was sorry that at present there was no Appearance of Things going into the Train he had wished; but that possibly they might yet take a more favourable Turn; and as he understood I was going soon to America, if he should chance to be sent thither on that important Business, he hop’d he might still expect my Assistance. I assur’d him of my Readiness at all times of co-operating with him in so good a Work. And so taking my Leave, and receiving his good Wishes, ended the Negociation with Lord Howe. And I heard no more of that with Messrs. Fothergill and Barclay. I could only gather from some Hints in their Conversation, that neither of them were well pleas’d with the Conduct of the Ministers respecting these Transactions. And a few Days before I left London, I met them by their Desire at the Doctor’s House, when they desired me to assure their Friends from them, that it was now their fix’d Opinion, that nothing could secure the Privileges of America, but a firm sober Adherence to the Terms of the Association made at the Congress, and that the Salvation of English Liberty depended now on the Perseverance and Virtue of America.
During the whole my Time was otherwise much taken up, by Friends calling continually to enquire News from America, Members of both Houses of Parliament to inform me what passed in the Houses, and discourse with me on the Debates, and on Motions made or to be made; Merchants of London and of the Manufacturing and Port Towns on their Petitions, the Quakers upon theirs, &c. &c. so that I had no time to take Notes of almost any thing. This Account is therefore chiefly from Recollection, in which doubtless much must have been omitted, from deficiency of Memory; but what there is, I believe to be pretty exact; except that discoursing with so many different Persons about the same time on the same Subject, I may possibly have put down some things as said by or to one Person, which pass’d in Conversation with another.
A little before I left London, being at the House of Lords, to hear a Debate in which Lord Camden was to speak, and who indeed spoke admirably on American Affairs, I was much disgusted from the ministerial Side, by many base Reflections on American Courage, Religion, Understanding, &c. in which we were treated with the utmost Contempt, as the lowest of Mankind, and almost of a different Species from the English of Britain; but particularly the American Honesty was abused by some of the Lords, who asserted that we were all Knaves, and wanted only by this Dispute to avoid paying our Debts; that if we had any Sense of Equity or Justice, we should offer Payment of the Tea &c. I went home some what irritated and heated, and partly to retort upon this Nation, on the Article of Equity, drew up a Memorial to present to Lord Dartmouth before my Departure; but consulting my Friend Mr. Walpole upon it, who is a Member of the House of Commons, he lookt at it and at me several Times alternately, as if he apprehended me a little out of my Senses. As I was in the Hurry of Packing up, I requested him to take the Trouble of showing it to his Neighbour Lord Camden, and ask his Advice upon it, which he kindly undertook to do; and return’d it me, with a Note, which here follows the Memorial.

  
No 23, 24 (Here insert them.)

<Walpole believes that the memorial would endanger Franklin and exasperate the nation.>
    Mr. Walpole call’d at my House the next Day, and hearing I was gone to the House of Lords, came there to me, and repeated more fully what was in his Note; adding that it was thought my having no Instructions directing me to deliver such a Protest would make it appear still more unjustifiable, and be deem’d a National Affront. I had no desire to make Matters worse, and being grown cooler took the Advice so kindly given me.
The Evening before I left London I received a Note from Dr. Fothergill, with some Letters to his Friends in Philadelphia. In that Note he desires me to get those Friends … <and others together, tell them of the negotiations, and assure them that the government’s attitude offers no hope of real conciliation.> The Doctor in the Course of his daily Visits among the Great in the Practice of his Profession, had full Opportunity of being acquainted with their Sentiments, the Conversation every where at this time turning upon the Subject of America.
End

